Per Curiam. Petitioner Joe Brawley, by his attorney, has filed a motion for a belated appeal. His attorney, Kent J. Rubens, admits he failed to file a timely notice of appeal pursuant to ARAP Rule 4(c).  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5,1979, In Re: Belated Appeals in Criminal Cases. A copy of this opinion will be forwarded to the Committee on Professional Conduct. The State’s motion to dismiss the appeal is denied. The state’s motion to settle the record and motion for stay of brief time is granted.